Citation Nr: 0822137	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-08 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an extraschedular evaluation for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to March 
1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, in which evaluations greater than 30 
percent for the residuals of meniscus injury of the left knee 
with chondromalacia and for chondromalacia patella of the 
right knee, respectively, were denied.

The veteran testified before the undersigned Veterans Law 
Judge in June 2007.  A transcript of the hearing is 
associated with the claims file.

In August 2007, the Board issued a decision dismissing the 
appeal of the claim for an increased evaluation for status 
post total knee arthroplastly, left knee, with history of 
meniscus injury and arthritis, and denied the claim for an 
evaluation greater than 30 percent for right knee arthritis 
with a history of chondromalacia.  However, separate, 20 
percent and 30 percent evaluations, respectively, were 
granted for locking and effusion as the symptoms of 
dislocated or removed cartilage in the right knee and for 
severe lateral instability and clinical findings of 
subluxation in the right knee.  As the August 2007 decision 
granted the maximum schedular benefit the veteran may receive 
for his right knee disability under the criteria, the issue 
of entitlement to an extraschedular evaluation for the right 
knee disability was remanded for referral to the Director, 
Compensation and Pension Service.


FINDING OF FACT

The evidence does not show that the service-connected right 
knee disability, alone, is productive of marked interference 
with the veteran's employment or requires frequent periods of 
hospitalization such that the regular schedular standards are 
rendered impractical.


CONCLUSION OF LAW

Extraschedular evaluation for the right knee disability is 
not warranted. 38 C.F.R. § 3.321(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant notice concerning the issue of 
extraschedular evaluation in November 2007.  The notification 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) in that it identified the evidence 
necessary to substantiate the claim.  In addition, it 
identified the relative duties of VA and the claimant to 
obtain evidence and asked the claimant to provide evidence in 
his possession that pertained to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The claim was subsequently re-adjudicated in a January 2008 
supplemental statements of the case.  The veteran and his 
representative demonstrated their understanding of the 
criteria required for extraschedular evaluation in subsequent 
statements to the RO.  Thus, the duty to notify has been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the claim.  
See Sanders v. Nicholson, 487 F.3d 88 (Fed. Cir. 2007).

In pursuit of the original claim for increased evaluation for 
the right knee disability, VA obtained service medical 
records, assisted the veteran in obtaining evidence including 
private medical records, accorded the veteran VA 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board, which he did in June 2007.  
In November 2007, the claim was referred out to the Director, 
Compensation and Pension Service for an opinion.  All known 
and available records have been obtained and associated with 
the veteran's claims file; all procedures outlined in 
38 C.F.R. § 3.321 have been followed; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Extraschedular Evaluation

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

A claim for an extra-schedular rating must be sent by the 
Board to those "officials who possess the delegated authority 
to assign such a rating in the first instance." The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating. Floyd v. Brown, 9 
Vet. App. 88 at 96 (1996).

The record documents that the veteran has had complications 
with his service-connected right knee disability, to include 
a total right knee replacement.  The veteran stated that he 
had to leave his job due to his medical condition.  

The veteran's service-connected right knee disability is 
evaluated as 30 percent disabling under Diagnostic Code 5010-
5262.  In an August 2007 decision, the Board granted a 
separate, 20 percent, evaluation for locking and effusion as 
the symptoms of dislocated or removed cartilage in the right 
knee, and a separate, 30 percent, evaluation for severe 
lateral instability and clinical findings of subluxation in 
the right knee.  The RO effectuated this in an October 2007 
rating decision.

In December 2007, the Director of Compensation and Pension 
Services considered whether the veteran's right knee 
disability warranted extra schedular evaluation.  

The Director noted that the veteran reported his right knee 
disability had interfered with his employment at the U.S. 
Postal Service.  The veteran had been hired as an automation 
clerk, which required him to push heavy carts.  This 
exacerbated his knee pain, and so his employer switched him 
to a sit-down job.  Unfortunately, even remaining still, the 
veteran needed to shift position after 45 minutes due to 
pain.

The Director observed that the medical evidence in the claims 
folder supported the veteran's contentions.  Examination for 
a workers' compensation claim and private evaluation 
conducted in 2001, and VA examination conducted in November 
2002 found that the veteran was significantly limited due to 
his right knee disability, as he could not perform heavy 
lifting or tolerate prolonged standing or walking.  In March 
2005, the veteran underwent further VA examination, at which 
time the examiner opined that the veteran was unable to 
participate in any sports or prolonged activity, which 
negatively affected his occupation.  However, the examiner 
noted that such impairment was attributed to a combination of 
flat feet, knee conditions, and obesity.  Prolonged activity 
increased pain in both knees and the low to mid back.

The claim for workers' compensation was ultimately granted 
for the left knee, but not for the right knee.

Acknowledging the severity of the veteran's right knee 
disability, with its corresponding economic impairment, the 
Director nonetheless found no evidence of an exceptional or 
unusual disability picture such that rendered the application 
of the regular rating criteria impractical based on 
consideration of the right knee alone.  Rather, the Director 
found that the functional loss and economic impairment 
attributed to he right knee symptomatology-primarily pain 
and locking pain with loss of motion and instability-had 
been appropriately compensated with the separate evaluations 
assigned under Diagnostic Codes 5257 (30 percent) 5258 (20 
percent) and 5010-5262 (30 percent).

The medical evidence shows that the veteran has required 
hospitalization and periods of convalescence for his right 
knee disability, but that he was awarded 100 percent 
evaluations under 38 C.F.R. § 4.30 on four separate 
occasions:  November 2002 to January 2003, June 2003 to 
August 2003, April 2004 to June 2004, and August 2007 to 
October 2008.  The medical evidence reflects no other 
prolonged periods of hospitalization or convalescence that 
have been required solely for the right knee or that the 
veteran's right knee, alone, has been the sole source of 
functional impairment resulting in difficulty maintaining 
employment.  

A preponderance of the evidence does therefore support the 
assignment of an extraschedular evaluation based on the 
service-connected right knee disability.
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321. Consequently, the 
benefit-of-the-doubt rule does not apply, and an 
extraschedular evaluation is not warranted. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an extraschedular evaluation for a right knee 
disability is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


